

	

		II

		109th CONGRESS

		1st Session

		S. 417

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Dorgan (for himself

			 and Mr. Shelby) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide for

		  a refundable wage differential credit for activated military reservists.

		  

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Military Reserve Mobilization Income

			 Security Act of 2005.

		

			2.

			Refundable credit for activated military reservists

			

				(a)

				In general

				Subpart C of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by redesignating section 36 as section 37 and

			 by inserting after section 35 the following new section:

				

					

						36.

						Wage differential for activated reservists

						

							(a)

							In general

							In the case of a qualified reservist, there shall be allowed as

				a credit against the tax imposed by this subtitle an amount equal to the

				qualified active duty wage differential of such qualified reservist for the

				taxable year.

						

							(b)

							Qualified active duty wage differential

							For purposes of this section—

							

								(1)

								In general

								The term qualified active duty wage differential

				means the daily wage differential of the qualified active duty reservist

				multiplied by the number of days such qualified reservist participates in

				qualified reserve component duty during the taxable year, including time spent

				in a travel status.

							

								(2)

								Daily wage differential

								The daily wage differential is an amount equal to the lesser

				of—

								

									(A)

									the excess of—

									

										(i)

										the qualified reservist’s average daily qualified compensation,

				over

									

										(ii)

										the qualified reservist’s average daily military pay while

				participating in qualified reserve component duty to the exclusion of the

				qualified reservist’s normal employment duties, or

									

									(B)

									$54.80.

								

								(3)

								Average daily qualified compensation

								

									(A)

									In general

									The term average daily qualified compensation

				means—

									

										(i)

										the qualified compensation of the qualified reservist for the

				one-year period ending on the day before the date the qualified reservist

				begins qualified reserve component duty, divided by

									

										(ii)

										365.

									

									(B)

									Qualified compensation

									The term qualified compensation means—

									

										(i)

										compensation which is normally contingent on the qualified

				reservist’s presence for work and which would be includible in gross income,

				and

									

										(ii)

										compensation which is not characterized by the qualified

				reservist’s employer as vacation or holiday pay, or as sick leave or pay, or as

				any other form of pay for a nonspecific leave of absence.

									

								(4)

								Average daily military pay and allowances

								

									(A)

									In general

									The term average daily military pay and allowances

				means—

									

										(i)

										the amount paid to the qualified reservist during the taxable

				year as military pay and allowances on account of the qualified reservist’s

				participation in qualified reserve component duty, determined as of the date

				the qualified reservist begins qualified reserve component duty, divided

				by

									

										(ii)

										the total number of days the qualified reservist participates

				in qualified reserve component duty during the taxable year, including time

				spent in travel status.

									

									(B)

									Military pay and allowances

									The term military pay means pay as that term is

				defined in section 101(21) of title 37, United States Code, and the term

				allowances means the allowances payable to a member of the Armed

				Forces of the United States under chapter 7 of that title.

								

								(5)

								Qualified reserve component duty

								The term qualified reserve component duty

				means—

								

									(A)

									active duty performed, as designated in the reservist’s

				military orders, in support of a contingency operation as defined in section

				101(a)(13) of title 10, United States Code, or

								

									(B)

									full-time National Guard duty (as defined in section 101(19) of

				title 32, United States Code) which is ordered pursuant to a request by the

				President, for a period under 1 or more orders described in subparagraph (A) or

				(B) of more than 90 consecutive days.

								

							(c)

							Qualified reservist

							For purposes of this section—

							

								(1)

								In general

								The term qualified reservist means an individual

				who is engaged in normal employment and is a member of—

								

									(A)

									the National Guard (as defined by section 101(c)(1) of title

				10, United States Code), or

								

									(B)

									the Ready Reserve (as defined by section 10142 of title 10,

				United States Code).

								

								(2)

								Normal employment

								The term normal employment duties includes

				self-employment.

							

							(d)

							Disallowance with respect to persons ordered to active duty

				for training

							No credit shall be allowed under subsection (a) to a qualified

				reservist who is called or ordered to active duty for any of the following

				types of duty:

							

								(1)

								Active duty for training under any provision of title 10,

				United States Code.

							

								(2)

								Training at encampments, maneuvers, outdoor target practice, or

				other exercises under chapter 5 of title 32, United States Code.

							

								(3)

								Full-time National Guard duty, as defined in section 101(d)(5)

				of title 10, United States Code.

							

							(e)

							Credit included in gross income

							Gross income includes the amount of the credit allowed the

				taxpayer under this section.

						.

			

				(b)

				Conforming amendments

				

					(1)

					Paragraph (2) of section 1324(b) of title 31, United States Code,

			 is amended by inserting before the period , or from section 36 of such

			 Code.

				

					(2)

					The table of sections for subpart C of part IV of chapter 1 of

			 the Internal Revenue Code of 1986 is amended by striking the last item and

			 inserting the following new items:

					

						

							Sec. 36. Wage differential for activated

				reservists.

							Sec. 37. Overpayments of tax.

						

						.

				(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2004.

			

